Opinión concurrente del
Juez Asociado Señor Negrón García.
“El criterio rector para la situación que consideramos debe aislarse de hechos que pueden variar dependiendo de la ingenio-sidad de las partes al formular las condiciones del vínculo jurídico y más bien enmarcarse en la determinación de la posición en que se encuentra una en relación con la otra con especial énfasis en el grado de dependencia económica. Debe atenderse primordial-mente a las realidades económicas en lugar de a las clasificaciones técnicas que puedan prevalecer en otras áreas del derecho, pero *18que no conducen a una justa solución cuando se trata de legisla-ción reparadora.” Nazario v. Vélez, 97 D.P.R. 458, 465 (1969).
En su total dimensión esos pronunciamientos nos exigen enfocar nuestra razón de decidir en fundamentos que propicien la solución más justiciera conforme a la letra y espíritu original de la Ley de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. sec. 1 et seq., atemperada a la realidad cambiante de nuestra sociedad industrial. Infra.
rH
El presente recurso versa sobre la aplicación de la doctrina del patrono estatutario a la peculiar relación contractual dimanante entre una entidad corporativa que opera fuera de Puerto Pico y su subsidiaria establecida aquí.
Confrontada con esta cuestión —no resuelta expresamente con anterioridad por este Tribunal— la Corte de Apelaciones de Estados Unidos para el Primer Circuito, mediante el procedi-miento de Certificación establecido en la Regla 53.1(c) de Proce-dimiento Civil, 32 L.PR.A. Ap. III, y la Regla 27 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.PR.A. Ap. I-A, nos remitió las interrogantes siguientes: “(1) ¿aplica la doctrina de patrono estatutario en el contexto de corporaciones matriz-subsidiaria, donde la subsidiaria es propiedad absoluta de la matriz, y las corporaciones están relacionadas con las actividades pertinentes al caso por un convenio de manufactura bajo licencia (license agreement)!; (2) si en la afirmativa, ¿debe hacerse la determinación de la condición de patrono estatutario únicamente a base de este convenio, o pueden los tribunales considerar la relación de facto, basada, por ejemplo, en la estructura corpora-tiva de la relación matriz-subsidiaria o la naturaleza económica de ésta?” (Traducción nuestra y énfasis suplido.) Certificación, págs. 16-17.
Por las razones que exponemos a continuación, contestamos la primera interrogante en la negativa. La apelante, Parke Davis & *19Company (Parke), no goza de la condición de patrono inmune a los reclamos de los empleados de su subsidiaria en propiedad abso-luta, Parke Davis Labs (Labs). En consecuencia, por académica, nos abstenemos de pasar juicio sobre la segunda interrogante.
1 — 1
El trasfondo fáctico surge claramente de la Certificación. Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780, 790 (1982). Los mismos fueron ventilados y adjudicados en los procedimien-tos ante el foro federal. A tales efectos, nos remitimos a la opinión del Tribunal. Concentrémonos, pues, en el derecho aplicable.
Para reconocerle a un patrono la inmunidad que ofrece la Ley de Compensaciones por Accidentes del Trabajo, debemos atender dos (2) conceptos cruciales que, en conjunción, obedecen al verdadero fin y alcance de esta legislación. Ello exige que repasemos someramente el esquema atinente al patrono asegu-rado en contraste con un tercero expuesto a una reclamación en daños, que denominaremos tercero vulnerable.
La Ley de Compensaciones por Accidentes del Trabajo esta-blece un sistema mediante el cual el obrero lesionado es acreedor a una compensación —con independencia de la identidad del causante del daño— siempre que el accidente ocurra dentro del ámbito de las funciones del empleo. A cambio de este esquema reparador, el patrono, al sufragar el costo de operación de este programa mediante aportaciones anuales, adquiere inmunidad contra cualquier reclamación del obrero.
Ahora bien, el Art. 31 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.ER.A. see. 32, reconoce la vulnera-bilidad de un tercero frente a reclamaciones de obreros lesiona-dos. El Art. 19 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.ER.A. sec. 20, nos señala quién es el patrono obligado a asegurar a sus empleados. Esta obligación no sólo se impone sobre el patrono respecto a sus obreros directos e inmediatos, sino que se extiende a aquel patrono que como principal (patrono estatutario) contrata con un contratista res-*20pecio a los obreros de este último. La clave para esta obligación “subsidiaria” radica en el hecho de que si el contratista está asegurado, el principal no viene obligado a asegurar a los emplea-dos de aquél.
Por ende, la determinación de quién es patrono asegurado a la luz de la Ley de Compensaciones por Accidentes del Trabajo ha de hacerse en consideración a “(1) la existencia o no de la obligación de asegurar; y (2) si efectivamente está la persona cubierta por el Fondo [del Seguro del Estado], con referencia al obrero reclaman-te”. F.S.E. v. E.L.A., 111 D.P.R. 402, 405 (1981). Sólo si el patrono contractual no ha asegurado a sus obreros es que el patrono estatutario viene obligado a cubrirlos, obteniendo así la protección que ofrece el estatuto. De lo contrario, al no hacer el patrono estatutario aportación alguna respecto a éstos, no debe cobijarle la inmunidad que ofrece esta legislación. Como sostuvimos al adherirnos a la opinión disidente del ex Juez Asociado Señor Dávila en Lugo Sánchez v. A.F.F., 105 D.P.R. 861, 871 (1977), “[sjiendo ello así no vemos razón alguna para extender la inmu-nidad concedida por la ley al patrono estatutario cuando por razón de su negligencia un empleado de un patrono contractual sufre daños. No podemos olvidarnos de que los terceros que ofrecen mayor peligro a la seguridad de los obreros son los empleados de los patronos estatutarios que trabajan en el mismo proyecto. El obvio propósito de la disposición que permite las demandas contra terceros causantes del daño es que la pérdida la sufra el causante del daño y no la tenga que soportar el obrero lesionado o el Fondo del Seguro del Estado”.
Resulta inevitable, pues, concluir que el patrono estatutario al cual la Ley de Compensaciones por Accidentes del Trabajo pretende concederle inmunidad es aquel que, como cuestión de hecho, ha asegurado a los obreros de un contratista que emplea, el cual no está asegurado. Sólo así surge la relación jurídica que entrelaza al patrono estatutario, al obrero del patrono contractual o directo y al Fondo del Seguro del Estado. For ende, notamos que hay dos (2) clases de patronos estatutarios: uno inmune que sufraga las primas de seguro de los obreros de su contratista, y *21otro, tercero vulnerable, que no realiza pago alguno. Igual criterio seguimos al disentir en Vda. de Costas v. P.R. Olefins, 107 D.P.R. 782 (1978).
1 — 1 I — i
Expuestos sucintamente estos principios, apliquémoslos a la situación de autos.
Labs, subsidiaria en propiedad absoluta de Parke, a los efectos del presente recurso es un patrono directo asegurado. Por ello, la Ley de Compensaciones por Accidentes del Trabajo le concedió inmunidad absoluta. No obstante, Parke no ha pagado ni paga las primas impuestas por esta ley respecto a los empleados de Labs. Ante esta situación, Parke evidentemente es un tercero vulnerable. Aun cuando pudiese ser un patrono estatutario —esto es, el que emplea unos obreros a través de otros — (1) es un dato no contradicho que Parke no aseguró los obreros de Labs, por lo que no le cobija “el palio protector de la inmunidad”. Lugo Sánchez v. A.F.F., supra, pág. 872.
IV
La opinión emitida hoy por el Tribunal, aunque correcta en el resultado, deja abierto un camino muy amplio al ingenio de la *22redacción. Simples formalidades o acuerdos contractuales podrían conducir al absurdo de que la inmunidad se extienda a quien no paga, sólo por tener “la obligación legal común de asegurar” a los obreros de su contratista. La mera expectativa de ese deber no es suficiente. Debemos evitar los efectos perjudiciales, sobre los derechos de los obreros mediante expansiones doctrinales no previstas en el esquema estatutario de la Ley de Compensaciones por Accidentes del Trabajo.
Por estos fundamentos, concurrimos.

(1) Dado a que Parke Davis Labs (Labs) es un patrono asegurado que paga por las primas de sus obreros, no consideramos necesario resolver la cuestión de si Parke Davis & Company (Parke) es o no un patrono estatutario a la luz de las relaciones jurídicas que enmarcan su relación con Labs, a saber: (1) Parke fabricaba antes de 1970 en una división suya los anticonceptivos orales; (2) desde entonces, Labs es quien los manufactura; (3) toda la producción de Labs se hace bajo la autorización de Parke, puesto que este último le permite utilizar sus patentes, certificaciones y permisos del gobierno federal para el manejo y uso de la materia prima involucrada en la manufactura, además de que diseñó y aprobó el proceso de producción, de control de calidad y de empaque del producto final (el cual habría de llevar el logo de Parke y no de Labs), y (4) desde su establecimiento, toda la producción de Labs ha estado destinada a Parke, aun cuando Labs “podía” vender el producto a otra entidad.
Similarmente, nos abstenemos de pronunciarnos sobre los efectos que en la relación jurídica Parke-Labs tendría la aplicación de la “doctrina de un solo patrono”, la cual ha ganado aceptación en este Tribunal en el ámbito de las relaciones laborales. Véanse, al efecto: J.R.T. v. Asoc. C. Playa Azul I, 117 D.P.R. 20, 28 (1986); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 496-497 esc. 5 (1985).